              Case 1-19-44751-cec         Doc 44     Filed 10/18/19     Entered 10/22/19 18:37:53

                                       United States Bankruptcy Court
                                       Eastern District of New York
In re:                                                                                  Case No. 19-44751-cec
1934 Bedford LLC                                                                        Chapter 11
         Debtor
                                         CERTIFICATE OF NOTICE
District/off: 0207-1           User: frandazzo              Page 1 of 3                   Date Rcvd: Oct 16, 2019
                               Form ID: pdf000              Total Noticed: 150


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Oct 18, 2019.
db             +1934 Bedford LLC,    1930 Bedford Avenue,     Brooklyn, NY 11225-5382
9713250        +1930 Bedford Avenue LLC,    C/O Backenroth Frankel,      & Krinsky LLP,    800 Third Avenue,
                 New York, NY 10022-7649
9697769        +1930 Bedford Avenue LLC,    c/o Mark Frankel,     Backenroth Frankel & Krinsky, LLP,
                 800 3rd Ave. Fl 11,    New York, NY 10022-7651
9713251        +Adam Opio,    1930 Bedford Avenue,    Apt 3B,    Brooklyn, NY 11225-5384
9713252        +Aditya Kaul,    1930 Bedford Avenue,    Apt 5E,    Brooklyn, NY 11225-5385
9713253        +Alba Pardo,    1930 Bedford Avenue, 4H,,    Brooklyn, NY 11225-5384
9713254        +Albert Dankura,    1930 Bedford Avenue, 5A,,     Brooklyn, NY 11225-5384
9713255        +Alec Gilarde,    1930 Bedford Avenue, 7H,,     Brooklyn, NY 11225-5385
9713256        +Alegado, Kristian,    1930 Bedford Avenue, 3C,,     Brooklyn, NY 11225-5384
9713257        +Alex Winkler,    1930 Bedford Avenue, 7E,,     Brooklyn, NY 11225-5385
9713258        +Amy Ganz,    1930 Bedford Avenue, 5D,,    Brooklyn, NY 11225-5384
9713259        +Anais Gaju,    1930 Bedford Avenue, 3B,,    Brooklyn, NY 11225-5384
9713260        +Andray Donilenko,    1930 Bedford Avenue,     Apt 6A,    Brooklyn, NY 11225-5385
9713261        +Andy Seow,    1930 Bedford Avenue, 5E,,    Brooklyn, NY 11225-5385
9713262        +Angad Malhotra,    1930 Bedford Avenue, 7E,,     Brooklyn, NY 11225-5385
9713263        +Anna Lynch,    1930 Bedford Avenue, 6C,,    Brooklyn, NY 11225-5385
9713264        +Anthony Hall,    1930 Bedford Avenue, 4F,,     Brooklyn, NY 11225-5384
9713265        +Anthony Ng,    1930 Bedford Avenue, 4C,    Brooklyn, NY 11225-5384
9713266        +Arevalo, Janckfre,    1930 Bedford Avenue, 3C,     Brooklyn, NY 11225-5384
9713267        +Aria Charaman,    1930 Bedford Avenue, 6D,     Brooklyn, NY 11225-5385
9713268        +Ariella Landers,    1930 Bedford Avenue, 4B,     Brooklyn, NY 11225-5384
9713269        +Art Tiangtham,    1930 Bedford Avenue, 3A,     Brooklyn, NY 11225-5384
9713270        +Aubrey Lusignan,    1930 Bedford Avenue, 5C,     Brooklyn, NY 11225-5384
9713271        +Austin Freira,    1930 Bedford Avenue, 5H,     Brooklyn, NY 11225-5385
9713273        +B & H Contracting Corp.,    7129 Roosevelt Ave,     Jackson Heights, NY 11372-6136
9713274        +Beauregard Gould,    1930 Bedford Avenue, 7G,     Brooklyn, NY 11225-5385
9713244        +Ben Mandelbaum,    1930 Bedford Avenue,    Apt 5F,     Brooklyn, NY 11225-5385
9713275        +Benjamin Poston,    1930 Bedford Avenue, 6B,     Brooklyn, NY 11225-5385
9713276        +Bernard Sabag,    1930 Bedford Avenue, 3H,     Brooklyn, NY 11225-5384
9713277        +Blazej Raszewski,    1930 Bedford Avenue, 7A,     Brooklyn, NY 11225-5385
9713278        +Bobby Rosado,    1930 Bedford Avenue, 3H,     Brooklyn, NY 11225-5384
9713279        +Branden Shannon,    1930 Bedford Avenue, 4G,     Brooklyn, NY 11225-5384
9713280        +Brent Stark,    97 Rutland Road,   Brooklyn, NY 11225-5312
9713281        +Briana Fennel,    1930 Bedford Avenue, 6E,     Brooklyn, NY 11225-5385
9713282        +Bridget O’niel,    1930 Bedford Avenue, 7C,     Brooklyn, NY 11225-5385
9713283        +Bright Light Corp.,    621 Ditmas Avenue,     Brooklyn, NY 11218-5907
9713284        +Brittany Splain,    1930 Bedford Avenue, 7B,     Brooklyn, NY 11225-5385
9706905        +Bruce Weiner,    Rosenberg Musso & Weiner LLP,     26 Court Street,     Suite 2211,
                 Brooklyn, NY 11242-1122
9713285        +Bryan Jackson,    1930 Bedford Avenue, 5F,     Brooklyn, NY 11225-5385
9713286        +Bryant Almonte,    1930 Bedford Avenue, 4D,     Brooklyn, NY 11225-5384
9713287        +Cattleya Sankham,    1930 Bedford Avenue, 5D,     Brooklyn, NY 11225-5384
9713288        +Certified Lumber Corp.,    470 Kent Ave,    Brooklyn, NY 11249-5986
9713291        +Cesar Torres,    1930 Bedford Avenue, 3E,     Brooklyn, NY 11225-5384
9713292        +Chawla Raghav,    1930 Bedford Avenue, 6F,     Brooklyn, NY 11225-5385
9713293        +Cherie Bythwood,    1930 Bedford Avenue, 5G,     Brooklyn, NY 11225-5385
9713245        +Chevrohn McBean,    1930 Bedford Avenue,    Apt 6A,     Brooklyn, NY 11225-5385
9713294        +Christian Lovesless,    1930 Bedford Avenue, 6E,      Brooklyn, NY 11225-5385
9713295        +Colin Emerson,    1930 Bedford Avenue, 6B,     Brooklyn, NY 11225-5385
9713296        +Congregation Bnai Jacob,    7926 Algon Ave,     Philadelphia, PA 19111-2827
9713297        +Cordia Lam,    1930 Bedford Avenue, 5D,    Brooklyn, NY 11225-5384
9713298        +Countywide Builders Inc,    100 Beard Street,     Brooklyn, NY 11231-1502
9713299        +Daniel Casker,    1930 Bedford Avenue, 4C,     Brooklyn, NY 11225-5384
9713300        +Daniel Malone,    270 Hawthorne st Apt 2,     Brooklyn, NY 11225-6169
9713308        +Daniel Meurer,    1930 Bedford Avenue, 7D,     Brooklyn, NY 11225-5385
9713301        +Daniel Rosen,    1930 Bedford Avenue, 3C,     Brooklyn, NY 11225-5384
9713305        +David Baillie,    1930 Bedford Avenue, 4E,     Brooklyn, NY 11225-5384
9713246        +Delvyne Santiago,    1930 Bedford Avenue,     Apt 5B,    Brooklyn, NY 11225-5384
9713309        +E&W Wholesale Elecrical,    Inc.,    208 Walworth St,     Brooklyn, NY 11205-4505
9713311        +El Hage,    1930 Bedford Avenue, 3H,    Brooklyn, NY 11225-5384
9713312        +Elizabeth Cook,    1930 Bedford Avenue, 5C,     Brooklyn, NY 11225-5384
9713313        +Elizabeth Smith,    1930 Bedford Avenue, 7C,     Brooklyn, NY 11225-5385
9713314        +Eric Vargas,    1930 Bedford Avenue, 4E,    Brooklyn, NY 11225-5384
9713315        +Ester Tang,    1930 Bedford Avenue, 6C,    Brooklyn, NY 11225-5385
9713316        +George Vega,    1930 Bedford Avenue, 4G,    Brooklyn, NY 11225-5384
9713317        +Gilligan Dalton,    1930 Bedford Avenue, 6B,     Brooklyn, NY 11225-5385
9713318        +Griffin Paschall,    1930 Bedford Avenue, 4E,     Brooklyn, NY 11225-5384
9713319        +Gustavo Bechini,    80 Winthrop St Apt M5,     Brooklyn, NY 11225-6023
9713320        +Gypsum New York Sales,    Corp.,   1552 Stevens Avenue,      Merrick, NY 11566-2237
9713322        +HTC Construction MGMT,    147-26 Roosevelt Avenue,      #2C,   Flushing, NY 11354-4740
9706903        +HTC Construction Management, Inc.,     147-26 Roosevelt Avenue,     #2C,    Flushing, NY 11354-4740
9713323        +HTC Plumbing, Inc,    147-26 Roosevelt Avenue,     #2c,    Flushing, NY 11354-4740
             Case 1-19-44751-cec         Doc 44     Filed 10/18/19     Entered 10/22/19 18:37:53




District/off: 0207-1          User: frandazzo              Page 2 of 3                    Date Rcvd: Oct 16, 2019
                              Form ID: pdf000              Total Noticed: 150


9706904         HTC Plumbing, Inc.,    147-36 Plumbing, Inc.,     #2C,    Flushing, NY 11354
9713321        +Harsha Prabhala,    1930 Bedford Avenue, 5A,     Brooklyn, NY 11225-5384
9713324        +Industry Concrete Supply,    c/o Dealy Silberstein,     Milo Silberstein,    225 Broadway, rm 1405,
                 Brooklyn, NY 11211
9713247        +Infinity Blackett,    1930 Bedford Avenue,    Apt 6A,     Brooklyn, NY 11225-5385
9713325        +James McManus,    1930 Bedford Avenue, 5H,    Brooklyn, NY 11225-5385
9713326        +Jamie Stubock,    1930 Bedford Avenue, 4B,    Brooklyn, NY 11225-5384
9713327        +Jasmen Flagg,    1930 Bedford Avenue, 5C,    Brooklyn, NY 11225-5384
9713328        +Jayme Brown,    1930 Bedford Avenue, 7H,    Brooklyn, NY 11225-5385
9713329        +Jazmyne Smith,    1930 Bedford Avenue, 5B,    Brooklyn, NY 11225-5384
9713330        +Jeremiah Thomas,    1930 Bedford Avenue, 4G,     Brooklyn, NY 11225-5384
9713331        +Jocelyn Fukuda,    1930 Bedford Avenue, 5D,     Brooklyn, NY 11225-5384
9713332        +John Jamilkowsk,    1930 Bedford Avenue, 3E,     Brooklyn, NY 11225-5384
9713333        +Johnathan Rodriguez,    1930 Bedford Avenue, 3E,     Brooklyn, NY 11225-5384
9713334        +Kah Wai Ling,    1930 Bedford Avenue, 4A,    Brooklyn, NY 11225-5384
9713335        +Kalra Pratul,    1930 Bedford Avenue, 4D,    Brooklyn, NY 11225-5384
9713336        +Kari Hansen,    1930 Bedford Avenue, 6F,    Brooklyn, NY 11225-5385
9713337        +Katie Soricelli,    1930 Bedford Avenue, 7H,     Brooklyn, NY 11225-5385
9713338        +Kelsey Banville,    1930 Bedford Avenue, 3D,     Brooklyn, NY 11225-5384
9713339        +Kevin Perine,    590 Parkside Ave #4DE,    Brooklyn, NY 11226-1598
9713340        +Khushabh Thakar,    1930 Bedford Avenue, 5E,     Brooklyn, NY 11225-5385
9713341        +Kyle Lake,    1930 Bedford Avenue, 7D,    Brooklyn, NY 11225-5385
9713342        +Lacien Blake,    1930 Bedford Avenue, 4F,    Brooklyn, NY 11225-5384
9713343        +Ledymar Albarracin,    1930 Bedford Avenue, 4A,     Brooklyn, NY 11225-5384
9713345        +Mackenzie Ford,    1930 Bedford Avenue, 7B,     Brooklyn, NY 11225-5385
9713346        +Madeline Conroy,    1930 Bedford Avenue, 5G,     Brooklyn, NY 11225-5385
9713347        +Manuel Guerra,    1930 Bedford Avenue, 6A,    Brooklyn, NY 11225-5385
9713248        +Maria Moroz,    1930 Bedford Avenue,    Apt 5G,    Brooklyn, NY 11225-5385
9713348        +Mariam Tsarelashvilli,    1930 Bedford Avenue, 5G,     Brooklyn, NY 11225-5385
9713349        +Mario Maura,    1930 Bedford Avenue, 6F,    Brooklyn, NY 11225-5385
9713350        +Mark Maceachen,    1930 Bedford Avenue, 3E,     Brooklyn, NY 11225-5384
9713351        +Maryann Crisci,    1930 Bedford Avenue, 6H,     Brooklyn, NY 11225-5385
9713352        +Mateo Ferro,    1930 Bedford Avenue, 3C,    Brooklyn, NY 11225-5384
9713353        +Melisa Pekiyi,    1930 Bedford Avenue, 6C,    Brooklyn, NY 11225-5385
9713354        +Meserole Plaza LLC,    1310 48th Street,    Suite 300,     Brooklyn, NY 11219-3161
9713355        +Michael Williams,    1930 Bedford Avenue, 4C,     Brooklyn, NY 11225-5384
9713356        +Minh Nguyen,    1930 Bedford Avenue, 3D,    Brooklyn, NY 11225-5384
9713357        +Mohamed Imam,    1930 Bedford Avenue, 5E,    Brooklyn, NY 11225-5385
9713358        +Mustafa Gandhi,    1930 Bedford Avenue, 6D,     Brooklyn, NY 11225-5385
9713362        +Natalie Roche,    1930 Bedford Avenue, 4A,    Brooklyn, NY 11225-5384
9713363        +Nikol Von Lavrinoff,    1310 48th Street,    Suite 300,     Brooklyn, NY 11219-3161
9713364        +Noah Oritz,    1930 Bedford Avenue, 3A,    Brooklyn, NY 11225-5384
9713365        +Oasis Adult Day Care Inc.,    1930 Bedford Avenue, 8A,      Brooklyn, NY 11225-5382
9713366        +Othaniel Thomas,    1930 Bedford Avenue, 5B,     Brooklyn, NY 11225-5384
9713367        +Patricia Victome,    1930 Bedford Avenue, 4H,     Brooklyn, NY 11225-5384
9713368        +Patrick Houston,    1930 Bedford Avenue, 6F,     Brooklyn, NY 11225-5385
9713369        +Paulette Coleman,    1930 Bedford Avenue, 6F,     Brooklyn, NY 11225-5385
9713370        +Pranjal Deep,    1930 Bedford Avenue, 5F,    Brooklyn, NY 11225-5385
9713371        +Raymond Mair,    1930 Bedford Avenue, 6B,    Brooklyn, NY 11225-5385
9713372        +Rebekka Wiedenmeyer,    1930 Bedford Avenue, 6H,     Brooklyn, NY 11225-5385
9713373        +Rent A Unit,    543 Bedford Ave,    #243,   Brooklyn, NY 11211-8511
9713374        +Rhys Griffiths,    1930 Bedford Avenue, 4F,     Brooklyn, NY 11225-5384
9713375        +Robert Keown,    1930 Bedford Avenue, 3A,    Brooklyn, NY 11225-5384
9713376        +Roberto Avitia,    1930 Bedford Avenue, 6D,     Brooklyn, NY 11225-5385
9713456        +Robin Basalla,    136 Hawthorne St,    Brooklyn, NY 11225-5802
9713457        +Roman Movlanov,    1930 Bedford Avenue, 4D,     Brooklyn, NY 11225-5384
9713382        +Rosandra Acosta,    1930 Bedford Avenue, 5C,     Brooklyn, NY 11225-5384
9713383        +Rupert Spraul,    1930 Bedford Avenue, 4B,    Brooklyn, NY 11225-5384
9713384        +Ryan Render,    1930 Bedford Avenue, 7E,    Brooklyn, NY 11225-5385
9713385        +Sadia Hiromi,    1930 Bedford Avenue, 4H,    Brooklyn, NY 11225-5384
9713386        +Sara Silberstein,    1930 Bedford Avenue, 5A,     Brooklyn, NY 11225-5384
9713387        +Savanna Aiello,    1930 Bedford Avenue, 6E,     Brooklyn, NY 11225-5385
9713388        +Scarlett Davis,    1930 Bedford Avenue, 3D,     Brooklyn, NY 11225-5384
9713389        +Sean Errity,    1930 Bedford Avenue, 6E,    Brooklyn, NY 11225-5385
9713390        +Serina Morrison,    1930 Bedford Avenue, 3B,     Brooklyn, NY 11225-5384
9713391        +Sharifa Simon,    1930 Bedford Avenue, 6C,    Brooklyn, NY 11225-5385
9706902        +Simply Brooklyn Realty,    653 Flatbush Avenue,     Brooklyn, NY 11225-5609
9713393        +Simran Kaur,    1930 Bedford Avenue, 6H,    Brooklyn, NY 11225-5385
9713394        +Sky Frank,    1930 Bedford Avenue, 4D,,    Brooklyn, NY 11225-5384
9713249        +Stanislaw Kowalewski,    1930 Bedford Avenue,     Apt 7A,    Brooklyn, NY 11225-5385
9713396        +Suzann Henry,    1930 Bedford Avenue, 5A,    Brooklyn, NY 11225-5384
9713397        +Texroy Johnson,    1930 Bedford Avenue, 3D,     Brooklyn, NY 11225-5384
9713398        +The Board of Managers of,    1930 Bedford Ave. Condo,      1310 48th Street,   suite 300,
                 Brooklyn, NY 11219-3161
9713399        +Trevor Clune,    1930 Bedford Avenue, 4F,    Brooklyn, NY 11225-5384
9713400        +UTU Elevator Inc,    8852 17th Avenue,    Brooklyn, NY 11214-5821
9713401        +Wayne Petinaud,    1930 Bedford Ave,    Brooklyn, NY 11225-5382
9713402        +Wilfred Hillman,    1930 Bedford Avenue, 4C,     Brooklyn, NY 11225-5384
9713403        +Zarek Simonson,    1930 Bedford Avenue, 5F,     Brooklyn, NY 11225-5385
9713460        +Zuzanna Rabianska,    1930 Bedford Avenue, 7A,     Brooklyn, NY 11225-5385
                 Case 1-19-44751-cec              Doc 44        Filed 10/18/19          Entered 10/22/19 18:37:53




District/off: 0207-1                  User: frandazzo                    Page 3 of 3                          Date Rcvd: Oct 16, 2019
                                      Form ID: pdf000                    Total Noticed: 150


Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center
(continued)

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
9713310        +E-mail/Text: legal@easternfunding.com Oct 16 2019 18:40:01     Eastern Funding LLC,
                 213 West 35th Street,   New York, NY 10001-0209
                                                                                            TOTAL: 1

             ***** BYPASSED RECIPIENTS (undeliverable, * duplicate) *****
9713381           Ronald Newman
9713272*         +Austin Freira,    1930 Bedford Avenue, 5H,    Brooklyn, NY 11225-5385
9713377*         +Rent A Unit,    543 Bedford Ave,   #243,    Brooklyn, NY 11211-8511
9713378*         +Rhys Griffiths,    1930 Bedford Avenue, 4F,    Brooklyn, NY 11225-5384
9713379*         +Robert Keown,    1930 Bedford Avenue, 3A,    Brooklyn, NY 11225-5384
9713380*         +Roberto Avitia,    1930 Bedford Avenue, 6D,    Brooklyn, NY 11225-5385
9713392*         +Simply Brooklyn Realty,    653 Flatbush Avenue,    Brooklyn, NY 11225-5609
9713344        ##+Lois-Jean Charles-Atangan,    c/o Rozario & Associates,    Rovin R. Rozario Esq.,
                   175 Remsen St. Room 602,    Brooklyn, NY 11201-4300
                                                                                                TOTALS: 1, * 6, ## 1

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.

Addresses marked ’##’ were identified by the USPS National Change of Address system as undeliverable.                             Notices
will no longer be delivered by the USPS to these addresses; therefore, they have been bypassed. The
debtor’s attorney or pro se debtor was advised that the specified notice was undeliverable.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Oct 18, 2019                                            Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on October 16, 2019 at the address(es) listed below:
              Mark A. Frankel   on behalf of Creditor   1930 Bedford, LLC mfrankel@bfklaw.com,
               mark_frankel@yahoo.com;frankel.mark@gmail.com;frankelmr74702@notify.bestcase.com
              Mark A. Frankel   on behalf of Creditor   1934 Bedford, LLC mfrankel@bfklaw.com,
               mark_frankel@yahoo.com;frankel.mark@gmail.com;frankelmr74702@notify.bestcase.com
              Office of the United States Trustee   USTPRegion02.BR.ECF@usdoj.gov
              Wayne M Greenwald   on behalf of Debtor   1934 Bedford LLC grimlawyers@aol.com,
               ecfnoticing@yahoo.com
                                                                                            TOTAL: 4
   Case 1-19-44751-cec              Doc 44       Filed 10/18/19   Entered 10/22/19 18:37:53




UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK
----------------------------------------------------------x
In re
                                                                  Chapter 11
        1934 BEDFORD LLC,
                                                                  Case No. 19-44751-CEC
                                    Debtor.
---------------------------------------------------------x

                                           SCHEDULING ORDER

       WHEREAS on August 2, 2019, unsecured creditors Simply Brooklyn Realty, HTC
Construction Management, Inc., and HTC Pluming, Inc. (the “Petitioners”) filed an Involuntary
Bankruptcy Petition (the “Involuntary Petition”) against 1934 Bedford, LLC (the “Debtor”)
under Chapter 11 of the Bankruptcy Code; and

         WHEREAS on September 12, 2019, the Debtor consented to the entry of an order for
relief to be a debtor in possession under Chapter 11 of the Bankruptcy Code (the “Consent
Order”) [ECF No. 19]; and

        WHEREAS an order for relief was entered on October 1, 2019 [ECF No. 30]; and

        WHEREAS a hearing was held on October 2, 2019 (the “October 2 Hearing”);

NOW, THEREFORE, IT IS

      ORDERED that the Debtor shall file any objection to the claim of 1930 Bedford Avenue
LLC (Claim # 1) on or before October 18, 2019; and it is further

       ORDERED that any response to the claim objection be filed on or before November 1,
2019; and it is further

       ORDERED that any further replies be filed on or before November 5, 2019 at 12:00
P.M.; and it is further

       ORDERED that a hearing on the objection shall be held on November 6, 2019, at 4:00
P.M. at the United States Bankruptcy Court for the Eastern District of New York, 271-C Cadman
Plaza East, Brooklyn, New York, 11201, Courtroom 3529.




                                                                   ____________________________
 Dated: Brooklyn, New York                                                 Carla E. Craig
        October 15, 2019                                           United States Bankruptcy Judge
